Citation Nr: 9923089	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-00 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
including a heart murmur and atrial fibrillation.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1949 and from March 1950 to July 1967.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
At that time, the RO denied the claim for a compensable 
evaluation for the veteran's service connected bilateral 
hearing loss.  However, in a December 1997 rating decision, a 
10 percent evaluation was awarded.  In his substantive 
appeals of January 1997 and March 1999, the veteran did not 
refer to this issue.  Accordingly, the issue of entitlement 
to an increased evaluation for the service connected hearing 
loss is not before the Board at this time.  38 U.S.C.A. 
§ 7105(a) (West 1991).


REMAND

In July 1999, the veteran requested a hearing before a Member 
of the Board at the RO.  Accordingly, in order to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a before a Member of the 
Board in Los Angles, California, in the 
order that this request was received.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











